People v Jones (2015 NY Slip Op 06679)





People v Jones


2015 NY Slip Op 06679


Decided on August 26, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2014-02863
 (Ind. No. 814-12)

[*1]The People of the State of New York, respondent,
vRobert Jones, appellant.


Robert C. Mitchell, Riverhead, N.Y. (Felice B. Milani of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Efman, J.), rendered February 27, 2014, convicting him of burglary in the second degree (two counts), burglary in the third degree, robbery in the second degree (two counts), robbery in the third degree, criminal use of a firearm in the second degree, and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, his waiver of his right to appeal was valid (see People v Bradshaw, 18 NY3d 257, 264-267; People v Ramos, 7 NY3d 737, 738; People v Lopez, 6 NY3d 248, 255; People v Alleyne, 127 AD3d 776; People v McRae, 123 AD3d 848; People v Brown, 122 AD3d 133; People v Barnes, 118 AD3d 904; People v Grzymalski, 116 AD3d 712). Our review of the defendant's challenge to the adverse suppression ruling is precluded by his valid waiver of his right to appeal (see People v Kemp, 94 NY2d 831, 833; People v Ward, 126 AD3d 730).
RIVERA, J.P., DICKERSON, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court